                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY



 MAURICE OPARAJI,

                       Plaintiff,
                v.                                              Civil Action No. 18-8668

 INNOVATE1 SERVICES, INC.,                                               ORDER

                       Defendant.



       THIS MATTER having come before the Court by way of the Honorable Steven C.

Mannion’s Report and Recommendation dated August 2, 2018, in which Judge Mannion

recommended that the Court grant Plaintiff’s motion to remand, ECF Nos. 5, 12;

       and it appearing that neither Defendant nor Plaintiff in this matter have filed any objections

to the Report and Recommendation;

       and it appearing that Plaintiff also seeks costs, attorney fees, and expenses incurred as a

result of Defendant’s removal to this Court, pursuant to 28 U.S.C. § 1447(c), ECF No. 5;

       and it appearing that such an award is appropriate “where the removing party lacked an

objectively reasonable basis for seeking removal,” Martin v. Franklin Capital Corp., 546 U.S. 132,

141 (2005);

       and it appearing that Plaintiff filed his Complaint in state court on September 13, 2017, see

Notice of Removal, ECF No 1.;

       and it appearing that Defendant removed the action to this Court on April 3, 2018, well

beyond the 30-day removal period set forth by 28 U.S.C. § 1446(b)(1), see id.;




                                                 1
       and it appearing that in the Notice of Removal, Defendant acknowledged that “[t]his Notice

of Removal is not within the time provided by 28 U.S.C. § 1446, because of the history of trying

to transfer the matter to the State of Connecticut, and the interlocutory appeal; Defendant asks this

Court to accept this Notice of Removal and grant the request to remove this matter from the State

Court[,]” id. ¶ 12;

       and it appearing that Defendant’s removal was untimely based on the plain language of 28

U.S.C. § 1446(b)(1);

       and it appearing that the Court finds that Defendant lacked an objectively reasonable basis

for seeking removal;

       and it appearing that since Plaintiff is pro se, he has not incurred legal fees;

       and it appearing that Plaintiff seeks $6,839.00 in costs, see ECF No. 15, which appear

excessive;

       and for the reasons set forth in Judge Mannion’s Report and Recommendation;

       IT IS on this 16th day of November, 2018;

       ORDERED that Judge Mannion’s Report and Recommendation dated August 2, 2018, is

ADOPTED; and it is further

       ORDERED that Plaintiff’s motion to remand is GRANTED; and it is further

       ORDERED that this case is remanded to the Superior Court of New Jersey, Law Division,

Essex County; and it is further

       ORDERED that Plaintiff shall be awarded costs of $500.00 for reasonable copying, travel,

and postage.

                                                      /s Madeline Cox Arleo___________
                                                      HON. MADELINE COX ARLEO
                                                      UNITED STATES DISTRICT JUDGE



                                                  2
